By the court,

In general, real estate when owned by two or more persons as tenants in common, or joint tenants, may be divided, so that each owner may have a distinct part of the land, or other thing so holden, in severalty. But in some cases, real estate cannot he so divided ; yet still there may be a partition. When the estate cannot be divided into several parts and a distinct part assigned to each owner, it. is to be divided by assigning to one the use of it one week, and to another the use of it another week, &c. Co. Litt. 184, b ; Carthew, 505, *136The Bishop of Salisbury v. Phillips; 8 Vesey, 143, Turner v. Morgan; Com. Dig. “ Chancery," 4, E.
Partition is a matter of right, and it is no answer to a petition for that purpose, that a partition cannot be made without great inconveniences. 8 Vesey, 143.
In this case, there was no mill to be divided, bat a tract of land with a sawmill privilege. We see no objection to a partition in the way adopted by the committee in this instance. All appears well enough on the face of the proceedings. If, in fact, a partition in the manner adopted by this committee will be very injurious to the property, we can send the case back to the committee with directions to divide it in some other way. But we see nothing on the face of the proceedings which shows that a proper partition 1ms not been made in this case.